DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 11/04/2019 and 07/15/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16, respectively, of copending Application No. 16/672,662 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broader in at least one aspect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18, respectively, of copending Application No. 16/672,648 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broader in at least one aspect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16-20, and 1-14, respectively, of copending Application No. 16/672,636 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broader in at least one aspect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8, respectively, of copending Application No. 16/672,591 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broader in at least one aspect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12, respectively, of copending Application No. 16/672,584 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broader in at least one aspect.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16, respectively, of copending Application No. 16/672,580 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are broader in at least one aspect.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:  “the ratio” in Claim 15, Line 4 should read “a ratio”; the second recitation of “position” in Line 3 of Claim 20 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said chord" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 fails to disclose a chord prior to the recitation of “said chord”.
For the purposes of compact prosecution, the limitation “said chord” is being treated as reciting “a chord”.
Claim 1 also discloses the limitation “the cosine of a blade inlet angle”.  However, Claim 1 already discloses a blade inlet angle earlier in the claim. 
Claims 2-20 are rejected due to their dependence upon rejected independent Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel (US Patent No: 10,000,293) in view of Barb (US Publication No: 2004/0136831) and evidenced by Ferleger (US Patent No: 5,352,092) and Sawyer (US Patent No: 2,592,471).
Regarding Claim 1: Hamel discloses a boundary layer ingestion fan system for location aft of the fuselage (Figures 1-2, No. 12) of an aircraft (10).  The system comprises a nacelle (Figure 3, No. 234) defining a duct; a fan (204) located within the 
Barb teaches a blade (Figure 2), wherein blockage affects blade performance as well as stresses on a hub on which the blade is connected (Paragraph [0008], Lines 11-15; Paragraph [0026], Lines 8-13).  Therefore, blockage is recognized as a result effective variable which is known in the art to be a function of the maximum thickness of a blade divided by the space between those blades as evidenced by Ferleger (Column 5, Lines 58-59) and that the space between blades is a product of blade pitch length at a particular 
Regarding Claim 2: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which the blade blockage is 0.4 or greater at the 0 percent span position (optimization – see above).
Regarding Claim 3: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which the blade blockage is 0.5 or greater at the 0 percent span position (optimization – see above).
Regarding Claim 4: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which the blade blockage is 0.6 or greater at the 0 percent span position (optimization – see above).
Regarding Claim 5: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which the blade blockage is 0.25 or greater over the inner 25 percent of span (optimization – see above).
Regarding Claim 6: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which the blade blockage is 0.4 or greater over the inner 10 percent of span (optimization – see above).
Regarding Claim 9: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which the hub has a negative hade angle with respect to the rotational axis at an axial position coincident with the leading edge of the blades (Hamel: Figure 4).
Claims 7-8, 10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel and Barb as applied to Claims 1 and 9 above, and further in view of Johnson (US Patent No: 5,079,916).
Regarding Claim 7: Hamel, as modified by Barb, discloses the fan system of Claim 1; however, Hamel fails to disclose a hub-tip ratio of the fan, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, being from 0.45 to 0.55.
Johnson teaches fan blades (Figure 1, No. 54 & 56) having a hub-tip ratio, defined as the ratio of the diameter of the hub to the diameter of the fan measured at the leading edge of the blades, being from 0.45 to 0.55 (Column 8, Lines 42-44; Claim 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan system of Hamel, as modified by Barb, with a hub-tip ratio of the fan between 0.45 and 0.55, as taught by Johnson, for the purpose of improving the aerodynamic performance of the blades (Column 8, Lines 41-42).
Regarding Claim 8: Hamel, as modified by Barb and Johnson, discloses the fan system of Claim 7, in which the hub-tip ratio of the fan is 0.5 (Johnson: Column 8, Lines 42-44).
Regarding Claim 10: Hamel, as modified by Barb, discloses fan system of claim 9; however, Hamel fails to disclose the hade angle being between -10 and -20 degrees with respect to the rotational axis.
Johnson teaches fan blades (Figure 1, No. 54 & 56) with a negative hade angle (R5 greater than R3; Column 9, Lines 35-45; Figure 1), wherein the negative hade angle affects the diffusion of flow and flow velocity near a hub of a fan blade (Column 9, Lines 39-41) which determines the reduction of losses and improvement of efficiency (Column 9, Lines 41-43), thereby establishing it as a result-effective variable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative hade angle as disclosed by Hamel to the claimed range through routine optimization of a result-effective variable, which requires only ordinary skill in the art, to minimize losses and maximize efficiency (Johnson: Column 9, Lines 42-43).
Regarding Claim 19: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which a leading edge and a trailing edge define, for each span position, a chord therebetween having a chord length (Figure 4 and property of a blade); however, Hamel fails to disclose a ratio of blade thickness at the 0 percent span position to chord length at the 0 percent span position being 0.1 or greater.
Johnson teaches fan blades (54, 56), wherein a ratio of blade thickness at a 0 percent span position to chord length at the 0 percent span position is 0.1 or greater (Column 8, Lines 56-59).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan system of Hamel, as modified 
Regarding Claim 20: Hamel, as modified by Barb and Johnson, discloses the fan system of Claim 19, in which, for each blade, a ratio of blade thickness at the 100 percent span position to chord length at the 100 percent span position is 0.02 or less (Johnson: Column 8, Lines 56-59).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel and Barb as applied to claim 1 above, and further in view of Gallagher (US Publication No: 2016/0273547).
Regarding Claim 11: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which each one of the plurality of blades has a stagger angle; however, Hamel fails to disclose the stagger angle at the 0 percent span position relative to the rotational axis being 40 degrees or greater.
Gallagher teaches fan blades (Figures 2A-C, No. 74), wherein each blade comprises a stagger angle (Figure 4, No. “α”) at a 0 degree span position of greater than 40 degrees (Paragraph [0077], Lines 12-13).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fan system of Hamel, as modified by Barb, with each blade comprising a stagger angle greater than 40 degrees, as taught of Gallagher, for the purpose of improving the aerodynamic efficiency, structural integrity, and vibration mitigation of the blades, thus providing the system with a very high 
Regarding Claim 12: Hamel, as modified by Barb and Gallagher, discloses the fan system of Claim 11, in which the stagger angle at the 100 percent span position is 60 degrees or less (Gallagher: Paragraph [0077], Lines 12-13).
Regarding Claim 13: Hamel, as modified by Barb and Gallagher, discloses the fan system of Claim 11, in which the stagger angle at all span positions on the blade is 40 degrees or greater (Gallagher: Paragraph [0077], Lines 12-13).
Regarding Claim 14: Hamel, as modified by Barb and Gallagher, discloses the fan system of Claim 11, in which the stagger angle at all span positions on the blade is 60 degrees or less (Gallagher: Paragraph [0077], Lines 12-13).
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamel and Barb as applied to claim 1 above, and further in view of Sankrithi (US Patent No: 8,689,538).
Regarding Claim 15: Hamel, as modified by Barb, discloses the fan system of Claim 1, in which, for each one of said plurality of blades, a leading edge and a trailing edge thereof define, for each span position, a chord therebetween having a chord length (Hamel: Figure 4 – a chord is an inherent characteristic of a blade); however, Hamel fails to disclose a ratio of chord length at the 0 percent span position to chord length at the 100 percent span position being 1 or greater.
Sankrithi teaches fan blades (Figure 16, No. 1608), wherein the fan blades have a ratio of chord length (1622) at a 0 percent span position to chord length (chord length at tip) at a 100 percent span position of 1 or greater (Figure 16 – chord length at root is larger than the chord length at the tip).

Regarding Claim 16: Hamel, as modified by Barb and Sankrithi, discloses the fan system of Claim 15, in which the ratio of chord length at the 0 percent span position to chord length at the 100 percent span position is 1.25 or greater (Sankrithi: Figure 16).
Regarding Claim 17: Hamel, as modified by Barb, discloses the fan system of Claim 15, in which the ratio of chord lengths between the 0 and 25 percent span positions to the chord length at the 100 percent span position is 1 or greater (Sankrithi: Figure 16 – the chord length shrinks as one moves from a 0 percent span position to a 100 percent span position).
Regarding Claim 18: Hamel, as modified by Bard and Sankrithi, discloses the fan system of Claim 15, in which the ratio of chord lengths between the 75 and 100 percent span positions to chord length at the 100 percent span position is 1 or less (Sankrithi: Figure 16 – the chord length shrinks as one moves from a 0 percent span position to a 100 percent span position).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745